Citation Nr: 0204786	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  00-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral pes planus (flat feet).

(Entitlement to service connection for a skin condition of 
the feet will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1977 to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In conjunction with this appeal, the veteran, in June 2000, 
testified at a personal hearing before the RO.  A transcript 
of that hearing is included in the claims folder.  

In July 2001, the veteran submitted a written statement, 
which waived his right to have the RO review any subsequent 
evidence presented for the record.  38 C.F.R. § 20.1304 
(2001).  

In January 2002, and in lieu of a personal hearing before a 
Member of the Board, the veteran presented oral testimony at 
a video conference before the undersigned.  A transcript of 
that conference is of record.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for flat 
feet was denied by the RO in November 1982.  

2.  Evidence submitted subsequent to the November 1982 RO 
decision bears directly and substantially upon the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  A pre-existing pes planus disorder was noted upon the 
veteran's entrance into service in August 1977.  

4.  The pre-existing pes planus disorder underwent an 
increase in severity during service.


CONCLUSIONS OF LAW

1.  Evidence received since the final November 1982 RO 
decision, which denied the veteran's claim of entitlement to 
service connection for flat feet, is new and material, and 
the claim for this benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  A pre-existing pes planus disorder was aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 
1991), as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 38 
U.S.C.A. § 5103(f).

Otherwise, the Board concludes that VA has fully met its 
obligations to the veteran under the VCAA and its 
implementing regulations with respect to the claim of 
entitlement to service connection for pes planus.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001). 


II.  New and Material

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

In this case, the veteran's enlistment examination, dated in 
August 1977, reveals that the veteran had pes planus.  In 
February and March 1980, the veteran was seen for complaints 
of the feet, and was referred for a later podiatry 
consultation.  In August 1980, the veteran was seen for 
complaints of a swollen left arch.  The assessment was flat 
feet.  His shoes were later molded for arch supports.  A 
November 1980 podiatry note reveals that the veteran was seen 
for complaints of a lesion on the right heel.  The assessment 
was tinea pedis.  It was also noted that the veteran needed 
new arch supports for his pes planus.  In May 1981, the 
veteran was seen again for complaints of foot problems.  Pes 
planus was again observed.  Upon discharge examination in 
June 1981, the veteran was clinically evaluated as normal for 
the feet and the endocrine system.  

In April 1982, the veteran initiated a claim for entitlement 
to service connection for "bad feet."  

At VA examination in June 1982, the veteran complained of 
having flat feet and falling arches.  The examiner noted that 
no medical records were available for review.  The veteran 
reported that, two years prior (in service), he developed 
problems with his feet.  The problems were manifested by 
aching along the arches whenever standing or walking for a 
prolonged period of time.  No swelling was noted.  One year 
prior, the veteran stated that he was evaluated by an Army 
doctor who found him to have fallen arches with bilateral 
flat foot.  He was, therefore, recommended to wear arch 
supports in both shoes; which he did.  

Physical examination revealed that the veteran ambulated 
without a limp.  He was able to dress and undress with ease.  
Examination of the feet revealed a marked depression of the 
mesial longitudinal arches of both feet with marked pronation 
and bulging of the medial border.  There was also bilateral 
valgus of the heels and clawing of the toes.  There was no 
swelling, tenderness, muscle spasms or circulatory impairment 
on either side.  The veteran was able to fully squat and rise 
on his toes and heels without any difficulty or discomfort.  
Ankle dorsiflexion, plantar flexion, and inversion of both 
feet were within normal range and were asymptomatic.  Pedal 
pulses were normal.  Corresponding x-rays of the feet 
revealed marked bilateral pes planus.  Degenerative changes 
were also seen.  The examination diagnoses included pes 
planus bilateral.  

By way of a November 1982 rating decision, service connection 
was denied for pes planus, bilateral.  The RO found that the 
claimed condition existed prior to service, and was not 
aggravated by service; and that upon the current VA 
examination, the veteran's pes planus was asymptomatic.  The 
veteran was notified of this decision in December 1982.  He 
did not thereafter disagree with, or perfect an appeal.  The 
November 1982 rating decision became final.

The next correspondence of record is a statement from the 
veteran received in December 1999.  At that time the veteran 
initiated another claim for entitlement to service connection 
for his feet; this time to include fungus of the feet.  

VA treatment records were subsequently secured for the 
record.  In August 1989, the veteran was seen in the podiatry 
clinic for complaints regarding the left heel.  Podiatry 
notes from May 1999, reveal that the veteran had 
onychomycosis.  In August 1999, the assessment was 
onychomycosis, and hyperkeratosis.  In November 1999, the 
veteran was seen for complaints of painful calluses of the 
big toe.  Pes plano valgus was diagnosed, and onychomycosis 
was again noted.  

In December 1999, the veteran's VA examiner wrote a letter 
for the record, stating that the veteran had been seen in the 
VA podiatry clinic for foot complaints; and that he was 
currently being treated for onychomycosis, pes plano valgus 
and hyperkeratosis.  

By way of a March 2000 rating decision, service connection 
for flat feet remained denied because the RO determined that 
the additional evidence of record was not considered to be 
new and material, as it did not suffice to reopen the claim. 

Also, VA records received show that the veteran is authorized 
to wear a prosthetic device for ambulating.  

In June 2000, the veteran testified at a personal hearing at 
the RO.  In essence, the veteran stated that he had problems 
with his feet during his tour of duty in Korea. 

In July 2000, an examiner from the VA podiatry clinic 
submitted a letter for the record; saying only that the 
veteran was a diabetic patient with keratoma, tinea pedis, 
onychomycosis and pes planus.  It was noted that the veteran 
had been under palliative care at the podiatry clinic.  

A November 2000 VA outpatient treatment record reveals that 
the veteran presented to the podiatry clinic that day with 
complaints about his flat feet.  Examination revealed that 
the veteran had great difficulty with heel raise, and that he 
was not capable of doing a heel raise on the left.  The 
assessment was biomechanical fault onychomycosis.  

In March 2001, the veteran was seen at VA for follow-up care 
for his flat feet.  The assessment was painful pes planus and 
onychomycosis.  

In January 2002, the veteran testified at a video conference 
before the undersigned.  Therein, he stated that he did not 
believe that he had flat feet prior to service, but that he 
developed such problems with his feet in service.  The 
veteran indicated that he had to wear arch supports in 
service for his tour of duty in Korea.  He also indicated 
that he got athletes foot by walking in the rice paddies in 
Korea.  

The Board has reviewed the evidence submitted subsequent to 
the November 1982 RO decision, in the context of all the 
evidence of record, and finds that new and material evidence 
has been submitted.  The veteran's testimony describing the 
problems that he had with pes planus during his tour of duty 
in Korea, is new evidence which suffices to reopen this 
claim.  For the purpose of determining whether new and 
material evidence has been submitted, lay evidence is deemed 
to be credible.  Kutscherousky, 12 Vet. App. at 369.  The 
veteran's lay testimony is also material because it bears 
directly and substantially on the relevant issue, that being 
whether the veteran has a pes planus disorder that was 
incurred or aggravated in service, and it must be considered 
in order to fairly decide the merits of the claim.  The Board 
has determined, therefore, that evidence that is both new and 
material has been submitted, and that the claim of 
entitlement to service connection for a pes planus disorder 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2001).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (2001).

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The facts in this case were presented in the new and material 
section and are incorporated herein.  The August 1977 
enlistment examination showed that the veteran had pes planus 
at the time of service entrance.  Hence, the veteran is not 
afforded a presumption of soundness with regard to his feet 
upon entry into service.  

After the veteran being noted to have pes planus upon entry 
into service in 1977, he was not noted to be experiencing 
problems with his feet until early 1980, at which point they 
apparently became fairly symptomatic for the duration of his 
service experience, although the condition was not noted 
during the separation examination in 1981.  In 1982, however, 
structural problems with his feet of some significance were 
detailed during a VA examination.  Although his problems were 
characterized by the examiner as asymptomatic at that time, 
it is interesting to note that the strenuous character of his 
duties during the years correlating with the inservice 
treatment for his feet, as such duties were described by the 
veteran in his recent hearing testimony, is highly suggestive 
of a finding that problems detailed during the 1982 VA 
examination were at least in part contributed to by his 
service experience.  


ORDER

New and material evidence having been presented to reopen a 
claim for entitlement to service connection for bilateral pes 
planus (flat feet), the claim is reopened.

Upon reopening, service connection (by aggravation) for 
bilateral flat feet is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

